Citation Nr: 1620479	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  09-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD).  

2.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received with respect to a claim of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 1970, which included service in the Republic of Vietnam from November 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for ischemic heart disease.  The Veteran timely appealed that decision.  

This case was last before the Board in September 2014, when it was remanded for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

The issues of service connection for tinnitus and reopening service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

By resolving all doubt in favor of the Veteran, the evidence demonstrates that the Veteran's current CAD/IHD is presumed to be due to his conceded exposure to herbicides during his service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria establishing presumptive service connection for CAD/IHD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the IHD claim, as service connection is awarded as discussed below, further discussion of the VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for ischemic heart disease-defined as including, but not limited to, acute, subacute and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, or Prinzmetal's angina-if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309(e) (2015).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

On appeal, the Veteran has averred that he has IHD, specifically coronary artery disease (CAD), and that such is related to his exposure to herbicides as a result of his military service.  

The Veteran's Form DD-214 demonstrates that the Veteran had service in the Republic of Vietnam from November 1968 to December 1969.  It is therefore conceded that the Veteran has been exposed to herbicides in this case.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Additionally, the Board concedes that if the Veteran has IHD or some heart disorder that is shown to be IHD, service connection in this case would be warranted based on presumptive service connection.  Thus, the sole issue in this case is whether the Veteran's claimed heart disorders are, in fact, ischemic heart disease.  The Board finds that it is.  

As noted in the November 2015 VHA opinion request letter, the Veteran has undergone several VA examinations to determine whether he has ischemic heart disease.  In a January 2010 VA examination report, an examiner initially diagnosed the Veteran with coronary artery disease.  However, in a February 2011 addendum, the examiner noted that the initial diagnosis of coronary artery disease was based on the medical history related to the examiner by the Veteran from the Veteran's private doctor, and not on any diagnostic tests or prior cardiac events.  A November 2012 VA examination report noted that the Veteran had in the past undergone a diagnostic exercise test described as an EKG, and a nuclear medicine stress test.  The examiner did not provide the data from either test, but rather relied on the fact that the Veteran had undergone a surgical repair of an aneurysm as evidence that he did not have ischemic heart disease.  A July 2015 VA examination report reflected that the Veteran did not have ischemic heart disease, based on the lack of a prior confirmed diagnosis.

The Veteran's claim file also contains private treatment records.  An August 2009 private ECG has a notation of no STEMI.  However, private medical records that were associated with the claims file after the July 2015 VA examination note a diagnosis of "coronary disease on the basis of coronary artery ectasia."  Similarly, "[c]oronary artery disease" is noted on the Veteran's problem list.  See August 2013 private medical records.  The results of a December 2014 cardiac catheterization procedure in these private records indicate "[m]ild 3-vessel coronary artery ectasia" and "[n]o focal high-grade stenosis distally."  A July 2015 EKG report is annotated as abnormal, and the Veteran's private doctor opined that the Veteran "likely has microvascular angina."

The Board requested a VHA opinion in November 2015; Dr. S.C., a Chief of Cardiology with a VA Medical Center, provided the Board with an April 2016 VHA medical opinion.  After giving an extensive primer on IHD and CAD, Dr. S.C. opined as follows:

The [Veteran] had chest pain for many years but stress test was normal and did not show ischemia.  Whether his chest pains were due to [CAD] was not clear since there was no objective evidence for [CAD] or [IHD].  Coronary angiogram was not done at that time.  There are many causes of chest pain including musculoskeletal disorders, diseases of the esophagus, stomach, lungs and spinal nerves.  The normal stress test makes angina unlikely but does not exclude it.  It should be noted that the stress test can be [a] false-negative in 10-15% (normal test result[s] in a patient with significant coronary obstruction).  Stress test may not be sensitive for detecting altered blood flow in coronary ectasia, small vessel disease or intermittent coronary vasospasm.  [The Veteran] did receive partial relief of chest pain with anti-anginal medications.  Thus there was a significant possibility that his chest pains were caused by the diseased coronary arteries.  Coronary angioplasty is considered to be the "gold standard" for diagnosis of [CAD].  It was performed on [December 21, 2014].  All coronaries showed moderate calcification.  The proximal portion of the LAD branch showed mild ectasia.  The first obtuse marginal branch had 40% stenosis and mild ectasia.  The right coronary artery had atherosclerotic plague followed by an aneurysm in the proximal portion and ectasia in the distal region.  The calcifications, aneurysm and 40% stenosis are diagnostic of the presence of chronic [CAD].  The ectasia described above are localized dilations of a segment of the coronary artery and represents a form of atherosclerotic [CAD] seen in 3-8% of patients undergoing coronary angiography.  Thus the coronary angiogram was diagnostic of the presence of [CAD].  In my opinion, it is as likely as not (a degree of probability of 50% or higher) that the Veteran met the criteria for diagnosis of [IHD], which includes [CAD].

Based on that opinion, the Board resolves all doubt in the Veteran's favor, finding that the Veteran has a diagnosis of CAD, a recognized form of IHD.  Thus, service connection for CAD/IHD is warranted on a presumptive basis in this case.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for CAD/IHD is granted.  



REMAND

The Veteran was denied service connection for bilateral hearing loss in a February 2013 rating decision; he timely submitted a notice of disagreement with that decision in September 2013.  The AOJ issued a statement of the case respecting that issue in January 2014; the Veteran did not submit a timely substantive appeal, VA Form 9, as to the bilateral hearing loss decision within 60 days of the issuance of that statement of the case, rather the Veteran submitted a substantive appeal, VA Form 9, respecting both the bilateral hearing loss and tinnitus issues in September 2014.  Nonetheless, in April 2014, the AOJ issued a rating decision again denying service connection for bilateral hearing loss and tinnitus.  

Consequently, while the Board finds that the September 2014 substantive appeal, VA Form 9, is untimely-and the Board does not waive the timeliness requirements respecting that Form 9, see Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003)-the Board does find that the September 2014 substantive appeal, VA Form 9, can be liberally construed as a notice of disagreement with the April 2014 rating decision.  

Accordingly, as a timely notice of disagreement with the claims to reopen service connection for bilateral hearing loss and tinnitus have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the claims to reopen service connection for bilateral hearing loss and tinnitus are remanded at this time.

Accordingly, the case is REMANDED for the following action:

The AOJ is directed to promulgate a statement of the case on the issues of reopening service connection for bilateral hearing loss and tinnitus.  The issues should be returned to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


